DETAILED ACTION
Response to Amendment
Applicant's amendments filed January 19th, 2021 have been entered. Claims 12-14 and 16 have been amended. No claims have been cancelled or added.

While some issues with claims 12-14 and 16 have been remedied, the overall Section 112, 2nd paragraph rejections made in the Office action mailed August 3rd, 2020 have been maintained due to Applicant’s arguments being unpersuasive.
The Section 103 rejections over Schott (as the primary reference) have been maintained due to Applicant’s arguments being unpersuasive.
The Section 103 rejections over Nilsson as the primary reference have been maintained due to Applicant’s arguments being unpersuasive.
The Section 103 rejections over Vandemeer as the primary reference have been maintained due to Applicant’s arguments being unpersuasive.

Response to Arguments
Applicant's arguments filed January 19th, 2021 have been fully considered but they are not persuasive.

Regarding the Section 112 rejections, Applicant argues claim 1 is not indefinite due to the structure, while broad, reciting sufficient structural features that that while the claimed properties are based on fairly standard tests but the results are not standard. The Examiner disagrees.
While some structural features are present, they are basic and only directed to a metal filled through via in a glass substrate, which does not include any structural features that would lead to or 
For instance, Mobley discloses hermetic filled glass vias that are tested in compliance with the Department of Defense standards which include both moisture resistance testing (MIL-STD-750E; Method 1011.1), which is an elongated version of or may be knowingly replaced by the highly accelerated stress test (HAST), and temperature cycling  (MIL-STD-750E; Method 1051-1B), which are both followed by any necessary end-point measurements/evaluations such as hermetic seal testing (MIL-STD-750E; Method 1071.8).
Lastly, if Applicant intends to rely on nonstandard (i.e. unexpected) results, the claimed invention must be commensurate in scope with the unexpected results. See MPEP 716.02(d).
The intention of claimed properties and characteristics, especially well-known and sought after in the field of invention, is such that in combination with at least some of the structural features that lead to such properties/characteristics create allowable subject matter that are not be met by either in isolation.

Regarding Schott, Applicant argues that Schott’s hermeticity may not be measured following either of the claimed testing conditions (i.e. thermal shock cycling, HAST), wherein the testing would necessarily change the glass substrate and affected the measured hermeticity and that Schott does not disclosure using helium.
While it is unclear what other gas would be used, the Examiner has provided an evidentiary reference that proves Schott uses helium in hermeticity tests on metal interconnects (“Hermetic Protection for Automotive Sensors”).
Furthermore, while the Examiner agrees that the testing conditions may alter the substrate and affect measured hermeticity, the basic structure of claim 1 is met by Schott, although Schott does not disclose the tests performed prior to hermeticity measurements, the claimed properties are deemed to be inherent to the structure in the prior art since Schott teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden is on the Applicants to prove otherwise. Furthermore, since Applicant does not provide any comparative examples in the disclosure, this makes comparing it with the closest prior art difficult, if not impossible.
Furthermore, Choa evidences/teaches the inclusion of (re-)testing hermeticity following highly accelerated stress testing and thermal shock testing. While not exactly meeting the temperature requirement of the HAST or the number of cycles of the thermal shock testing, it would have demonstrated to one of ordinary skill in the art that the determination of glass via hermeticity following highly accelerated stress testing and thermal shock testing is inherent or would have been obvious and motivated.
Therefore, since Schott meets the claimed structure of a glass substrate comprising a metal connector filed through via (extending from a first surface to a second surface) comprising an identical hermeticity, then it follows that the structure would retain that hermeticity because failure under any known conditions would result in a product that does not meet the standards set out for it, and therefore inherently or obviously would have been motivated to maintain hermeticity over many known types of testing criteria.

Applicant argues that Choa does not teach the invention or make it obvious to modify any of the references (Schott, Nilsson, or Vandemeer)  to a value equal to or below 1 x 10-8 as it only provides a hermeticity of 1.54 x 10-8 following similar tests that are not exactly the same. The Examiner disagrees.

First, Applicant ignored that Choa also disclosed the pressure cooker test (PCT) in addition to the high humidity test, which is performed at 120 °C, 100% relative humidity, for 96 hours. This is far closer to the claimed highly accelerated stress test and is known to be a related/similar test to HAST as evidenced by The University of Maryland (“Temperature, Humidity Bias”).
Second, while Choa does not disclose all the features of the present claimed invention, Choa is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, testing hermetic packaging for the failure of hermeticity (a value higher than 5 x 10-8 atm-cc/s in a helium leak hermeticity test) after temperature/humidity bias stress testing very similar to that which is claimed and an identical thermal shock test with at least 100 cycles, wherein a desired result of helium hermeticity “less than 5 x 10-8 atm-cc/s” overlaps the claimed range and in combination with any of the primary references, discloses the presently claimed invention. 
Furthermore, as related to Nilsson and Vandemeer, tertiary reference Lueck teaches providing an adhesion layer (not available in Choa) to provide an increased ability to pass both tests with conditions identical to those claimed for copper filed through glass vias, wherein Demir also demonstrates this ability (also providing an adhesion layer) for thermal shock cycling up to 3000 cycles. While they may not teach hermeticity, they demonstrate an identical (or substantially similar) structure to that of Nilsson and Vandemeer (copper filed through glass vias) would not fail similar tests that Choa teaches for measuring failure of hermeticity.

In conclusion, the structure of forming an hermetic metal filled through glass via comprising the same (or substantially) structure to that of Applicant is available in the prior art (Schott, Nilsson, Vandemeer), wherein the similar testing conditions imposed while maintaining hermeticity are either .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 12-14, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, a recitation of physical properties of the helium hermeticity after certain testing conditions, without setting forth structural or chemical characteristics of the article.  According to Ex parte Slob, 157 USPQ 172.
“Claims merely setting forth physical characteristics desired in article, and not setting forth specific compositions which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients presently existing or which might be discovered in the future and which would impart desired characteristics…”
The inquiry is to determine whether the claims set out and circumscribe a particular area with a reasonable degree of precision and particularity, and the definiteness of the claim language employed must be analyzed, not in a vacuum, but always in light of the teachings of the prior art and of the particular application disclosure as it would be interpreted by one possessing an ordinary level of skill in the pertinent art.  In re Moore, 
Claims 1 and 3-6 only describe the properties of the article without describing any substantial structure or chemical characteristics of the article. Conceivably, any glass or glass-ceramic substrate having a hermetic via known at the time of conception or later invented could comprise the claimed invention.  
Furthermore, the two tests as claimed are fairly standard reliability tests as demonstrated in Demir et al. (“First demonstration….”), Fu et al. (“Adhesive enabling technology…”), and Shorey et al. (“Advancements in…”) ascribed to glass boards containing conductive vias that the hermeticity of any hermetic glass via would be tested against.
For the foregoing reasons, the claims circumscribe an area of protection which exceed the reasonable degree of precision and particularity as set forth in Moore.  Accordingly, claims 1 and 3-6 indefinite for failing to identify a structure which can meet the claim limitations and for reciting only the desired properties of the article comprising a glass or glass-ceramic substrate comprising a conductively filled through hole, without any additional substantial structure that corresponds to the properties as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schott HermeS (“Hermetic Through Glass Vias”) (hereinafter “Schott”), optionally in view of Choa (“Reliability study of hermetic wafer level MEMS packaging with through-wafer interconnect”) (hereinafter “Choa”), wherein .
Regarding claims 1 and 3-11 Schott teaches a wafer for many uses including MEMS packages comprising a glass, specifically Borofloat 33, having a via therethrough, wherein the via is filled with a tungsten connector and has a (helium leakage) hermeticity of ≤ 1 x 10-8 atm-cc/s, comprising a 100 µm, 80 µm, or 50 µm and an exemplary substrate thickness (via length) of 500 ± 20 µm, with a minimum of 280 µm, wherein “[w]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2131.03 I. For the ranges not anticipated (i.e. future development, minimums) the given ranges would have been overlapped, wherein when the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
While the hermeticity is not explicitly stated to measured or maintained after thermal shock testing comprising at least 1000 cycles, each cycle comprising cooling the article to -40 °C and heating the article to 125 °C, and/or after highly accelerated stress testing (HAST) after at least 100 hours at a temperature of 130 °C and a relative humidity of 85%, the structure above should inherently maintain its values under well-known testing unless otherwise stated.
Furthermore, Choa teaches a package comprising at least one via through a substrate, wherein the structure is subjected reliability testing comprising temperature cycling of at least 100 cycles of -40 °C to 85 °C, high humidity storage testing at 120 °C and 85% relative humidity for 168 hours, and a pressure cooker test at 120 °C and 100% relative humidity for 96 hours with no signs of cracking or delamination (pg. 681, right column), wherein hermeticity measured before and after reliability testing -8 atm-cc/s, which is below the failure criteria of 4.94 x 10-8 atm-cc/s (pg. 684).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a glass substrate comprising a hermetic via that would maintain a non-failure helium leakage rate over similar or identical reliability testing. One of ordinary skill in the art would have been motivated to prevent failure and maintain reliability.
Regarding claim 15, Borofloat inherently has a molar percentage of silica (83.53 mol%) in the glass that lies within the claimed range, as evidenced by Lautenschlaeger [0064].

Claims 1, 3-11, 15, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson (U.S. Pub. No. 2010/0133697 A1) (hereinafter “Nilsson”) in view of Choa, as evidenced by or optionally in view of Lueck et al. (“Through glass vias…”) (hereinafter “Lueck”) and/or Demir (“Reliability of Copper Through-Package Vias…”), wherein claim 15 is evidenced by Anthony et al. (“Microfabrication in…”) (hereinafter “Anthony”).
Regarding claims 1, 3-6, and 18, Nilsson teaches a glass or glass-ceramic substrate usable for a package device comprising at least one hourglass through via comprising a first conductive coating (All Figs. [25])  that acts as a seed layer such as Ti/Cu [0064, 0069, 0099, 0118] that may or may not fully fill at least a part of the via in the thickness direction at the narrowest point [Figs. 5-6] followed by a second conductive coating (All Figs. [26]), made of copper (Cu) [0064, 0075, 0118] that fills some to all of the remainder of the via [Figs. 7B-7D] creating a hermetic via [0019].
However, any measurement of the value of the hermeticity in general or after any testing is not taught.
Choa teaches a package comprising at least one via through a substrate, wherein the structure is subjected reliability testing comprising temperature cycling of at least 100 cycles of -40 °C to 85 °C, high -8 atm-cc/s, which is well-below the failure criteria of 4.94 x 10-8 atm-cc/s (pg. 684).
Lueck teaches glass substrates for electronic packages comprising copper-filled vias having a Ti/Cu adhesion layer, wherein reliability testing comprises 1000 cycles of cooling to -40 °C and heating to 125 °C and HAST testing comprising exposure to a temperature of 130 °C at 85% relative humidity for 96 hours (pg. 672, right column – pg. 673 & pg. 674).
Demir teaches glass substrates for electronic packages comprising copper-filled vias having a Ti/Cu adhesion layer, wherein biased HAST testing has already been proven (pg. 830, left column) reliability testing comprises up to 3000 cycles of cooling to -40 °C and heating to 125 °C (pg. 834).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to provide hermetic vias with a helium leakage rate below that of failure before and after reliability testing, wherein the reliability test are substantially similar (Choa), or identical (Lueck, Demir), wherein the vias as set forth are evidenced by Lueck and/or Demir to pass the claimed reliability testing.
Regarding claims 7-11, the via diameter is 50 to 500 µm, which is generally one-third to one-half the substrate thickness (via length) [0063], giving a calculated range of 150 to 1000 µm.
Regarding claim 15, an exemplary glass is Foturan, which comprises 75-85 wt% silica, giving a calculated molar percentage (not accounting for any of components below 1%) of about 70-82 mol%, as evidenced by Anthony (Table 1).

Claims 2, 12-14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Choa, as evidenced by or optionally also in view of Lueck and/or Demir, as applied to claim 1 .
Regarding claims 2, 12-14, and 17, Nilsson teaches the at least one through-via comprises a first and third portions (All Figs. [13/15]) sandwiching a second portion having a constriction (All Figs. [14]), having applied thereto a first conductive coating (All Figs. [25]) along the entire wall surface that acts as an adhesion/seed layer such as Ti/Cu [0064, 0069, 0099, 0118] followed by a plated second conductive coating (All Figs. [26]), made of copper (Cu) [0064, 0066, 0075, 0118] that fully fills some of the remainder of the via [Figs. 7B] creating a hermetic via [0019], wherein the thickness is inherently less than 50% of the via diameter forming first and second cavities on both sides of the waist, wherein the axial length of the fully filled portion is depicted to be greater than 10% of the axial length (inherently greater than 1%), wherein the remaining axial length would be divided between the first and second cavities (inherently less than 50%, depicted as less than 40% each), wherein an optimization of the lengths of the fully filled portion and first and second cavities in relation to the overall axial length of the through via would have been placed them within or near the claimed range.
Further regarding claims 2, 12, and 14, a first axial portion, second axial portion, and third axial portion that in sequence are not demonstrated in relation to the first conductive coating (adhesion/seed layer), wherein the first conductive coating is applied to (an entire perimeter of) a first and third axial portions and not to the second axial portion.
Jayaraman teaches a copper-filled through glass via for a packaging article [0003] comprising an adhesion layer, such as Ta, Ti, Cr, V, Zr, Mn, W, Fe, Sn, Zn, In, Al and combinations thereof [0047], that does not extend the entire axial length of the via, specifically being formed at the peripheries of the first and third axial portions of a via (Fig. 3B), wherein it solves the problem of getting continuous seed layers and barriers into high aspect ratio vias by not applying them [0052], wherein continuous seed layers are 
OR
Taura teaches through hole wiring in wafer packaging [0001] comprising a localized metal layer at a first axial end (first axial portion) (All Figs. [4/4a]) and a second axial end (third axial portion) (All Figs. [5/5a]), wherein the metal layer acts as a seed layer for and increases adhesion of the plated conductive material filling the via [0014, 0020, 0026], which is improved over no sidewall metal film [0004-0008, 0025] and a continuous sidewall metal film [0002-0003], wherein the partial metal layer(s) may act in conjunction with additional adhesion enhancing features to properly adhere the conductive copper filling within the hole, wherein the extension of the partial metal layer(s) along the axial length at both ends (the length of the first axial portion and third axial portion) is depicted as clearly less than one third of the total axial length.
In the event that the Taura does not properly motivate the formation of the adhesion layer as claimed:
Suemasu teaches filling fine, high aspect ratio through holes via plating wherein both ends of the axial length (depicted as about one-third the length) are covered by metal film that extends only partially along the axial length of both ends, wherein the metal film improves adhesion at the ends of the through hole with the conductive filling [0021] and prevents the formation of internal closed voids [0023].
Bousack teaches plated through holes, wherein a metal seed layer is formed at both ends of the axial length (depicted as far less than one-third the length), wherein the seed layers must not cover the entire wall of the bore or it would result in an unacceptable thickness on the upper side of the hole [0044].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the first conductive coating that acts as an adhesion/seed layer as forming a first axial portion and third axial portion at each peripheral end of a plated through hole, and not disposed on the second portion, the first and third portions each having a length of less than about a third of the total axial length of the through hole. One of ordinary skill in the art would have been motivated to improve over a continuous seed layer likely to form an internal void [Taura, 0002-0003], wherein the adhesion would be increased at each end of the through hole for further processing without causing build up [Suemasu, 0021 & 0023] or without causing increased thickness of the plated material at either end of the through hole [Bousack, 0044].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson in view of Choa, as evidenced by or optionally in view of Lueck and/or Demir, further in view of Jayaraman or Taura and optionally Suemasu or Bousack, as applied to claim 14 above, even further in view of Dahlberg et al. (U.S. Pub. No. 2018/0342451 A1) (hereinafter “Dahlberg”) OR Swift Glass et al. (“Quartz/Fused Silica”) (hereinafter “Swift Glass”).
While Nilsson teaches a glass substrate comprising a silica content between 50 and 100 mol%, it does not disclose one between 90 and 100 mol%.
Dahlberg teaches forming shaped through holes in a glass substrate for packaging devices [0003 & 0030] to be filled by electroplating copper [0004], wherein the substrate comprises greater than 85 mol% silica content and up to greater than 99.9 mol% silica with disclosures of ~100 mol fused silica substrates [0008, 0031], wherein the high silica content provides a beneficial coefficient of thermal expansion and is beneficial for high frequency applications [0003, 0033-0034].
OR
Swift Glass teaches a glass quartz is useful for semiconductor/wafer fabrication with superior optical and thermal properties (low thermal expansion and/or thermal shock resistance) wherein Corning 7980, GE124, and TSC-3 are ~100 wt% silica (~100 mol%), wherein any impurities are unlikely to reduce the silica content to below 90 mol% and Vycor is 96% silica, wherein if it is a wt%, based on the level boron oxide and aluminum oxide present (see attached), comprises a 94.4 mol% silica content.
It would have been obvious to one of ordinary skill in the art at the time of invention to use a fused silica comprising a silica content within the claimed range for the glass substrate comprising (hourglass) shaped through vias. One of ordinary skill in the art would have been motivated to use a substrate for interposer/packaging devices necessitating a beneficial CTE and/or for use in high frequency application [Dalhberg, 0033-0034] or semiconductor/wiring applications necessitating low thermal expansion or high thermal shock resistance [Swift Glass].

Claims 1, 3-11, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vandemeer et al. (U.S. Pub. No. 2016/0219704 A1) (hereinafter “Vandemeer”) in view of Choa, as evidenced by or optionally in view of Lueck and/or Demir.
Regarding claims 1 and 3-6, Vandemeer teaches a glass substrate comprising at least one hourglass shaped through via, wherein a conformal conductive coating is applied such that it seals the waist of the hourglass via without completely filling the upper and lower cavities the filled portion forming a hermetic seal [0032, 0035], wherein the conductive coating is copper [0004].
However, the value of the hermeticity in general or after any testing is not taught.
Choa teaches a package comprising at least one via through a substrate, wherein the structure is subjected reliability testing comprising temperature cycling of at least 100 cycles of -40 °C to 85 °C, high humidity storage testing at 120 °C and 85% relative humidity for 168 hours, and a pressure cooker test at 120 °C and 100% relative humidity for 96 hours with no signs of cracking or delamination (pg. 681, -8 atm-cc/s, which is well-below the failure criteria of 4.94 x 10-8 atm-cc/s (pg. 684).
Lueck teaches glass substrates for electronic packages comprising copper-filled vias having a Ti/Cu adhesion layer, wherein reliability testing comprises 1000 cycles of cooling to -40 °C and heating to 125 °C and HAST testing comprising exposure to a temperature of 130 °C at 85% relative humidity for 96 hours (pg. 672, right column – pg. 673 & pg. 674).
Demir teaches glass substrates for electronic packages comprising copper-filled vias having a Ti/Cu adhesion layer, wherein biased HAST testing has already been proven (pg. 830, left column) reliability testing comprises up to 3000 cycles of cooling to -40 °C and heating to 125 °C (pg. 834).
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to provide hermetic vias with a helium leakage rate below that of failure before and after reliability testing, wherein the reliability test are substantially similar (Choa), or identical (Lueck, Demir), wherein the vias as set forth are evidenced by Lueck and/or Demir to beneficially pass the claimed reliability testing.
Regarding claims 7-11, the substrate thickness (via length) may be between 20 to 300 µm and the upper/lower opening diameters of the through holes is 20 to 60 µm [0040-0041].

Claims 2, 12-14, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vandemeer in view of Choa, as evidenced by or optionally in view of Lueck and/or Demir, as applied to claim 1 above, further in view of either Jayaraman OR and Bousack.
Regarding claims 2 and 12-14, Vandemeer teaches the plated/conformal conductive coating is applied such that it seals the waist of the hourglass via (at least 1% the height) adhering to the sidewalls at a thickness of less than 50% the opening via diameter such that it does not complete fill the upper 
Further regarding claims 2, 12, and 14, Vandemeer demonstrates a continuous adhesion/seed layer (Figs. 4B-4C) such that a first axial portion, second axial portion, and third axial portion that in sequence are not demonstrated in relation to the adhesion/seed layer, wherein the first conductive coating is applied to (an entire perimeter of) a first and third axial portions and not to the second axial portion.
Jayaraman teaches a copper-filled through glass via for a packaging article [0003] comprising an adhesion layer, such as Ta, Ti, Cr, V, Zr, Mn, W, Fe, Sn, Zn, In, Al and combinations thereof [0047], that does not extend the entire axial length of the via, specifically being formed at the peripheries of the first and third axial portions of a via (Fig. 3B), wherein it solves the problem of getting continuous seed layers and barriers into high aspect ratio vias by not applying them [0052], wherein continuous seed layers are not necessitated by an improved method of electroplating [0059, 0064], wherein the percentage of the axial length of the hole being free of the adhesion layer may be at least 1%, even up to 99% [0020].
OR
Taura teaches through hole wiring in wafer packaging [0001] comprising a localized metal layer at a first axial end (first axial portion) (All Figs. [4/4a]) and a second axial end (third axial portion) (All Figs. [5/5a]), wherein the metal layer acts as a seed layer for and increases adhesion of the plated conductive material filling the via [0014, 0020, 0026], which is improved over no sidewall metal film [0004-0008, 0025] and a continuous sidewall metal film [0002-0003], wherein the partial metal layer(s) 
In the event that the Taura does not properly motivate the formation of the adhesion layer as claimed:
Suemasu teaches filling fine, high aspect ratio through holes via plating wherein both ends of the axial length (depicted as about one-third the length) are covered by metal film that extends only partially along the axial length of both ends, wherein the metal film improves adhesion at the ends of the through hole with the conductive filling [0021] and prevents the formation of internal closed voids [0023].
Bousack teaches plated through holes, wherein a metal seed layer is formed at both ends of the axial length (depicted as far less than one-third the length), wherein the seed layers must not cover the entire wall of the bore or it would result in an unacceptable thickness on the upper side of the hole [0044].
It would have been obvious to one of ordinary skill in the art at the time of invention to form the first conductive coating that acts as an adhesion/seed layer as forming a first axial portion and third axial portion at each peripheral end of a plated through hole, and not disposed on the second portion, the first and third portions each having a length of less than about a third of the total axial length of the through hole. One of ordinary skill in the art would have been motivated to improve over a continuous seed layer likely to form an internal void [Taura, 0002-0003], wherein the adhesion would be increased at each end of the through hole for further processing without causing build up [Suemasu, 0021 & 0023] or without causing increased thickness of the plated material at either end of the through hole [Bousack, 0044].
Regarding claim 17, while Vandemeer teaches the adhesion/seed layer is copper (Cu) [0042], but is not limited thereto.
Jayaraman teaches the adhesion layer comprises Ta, Ti, Cr, V, Zr, Mn, W, Fe, Sn, Zn, In, Al and combinations thereof [0047] and Taura teaches the metal film is titanium, nickel, or copper [0022].
It would have been obvious and motivated to one of ordinary skill in the art at the time of invention to provide a known improved/alternative adhesion layer to copper.

Claim 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Vandemeer in view of Choa, as evidenced by or optionally in view of Lueck and/or Demir, as applied to claim 1 above, further in view of Jayaraman OR Taura and optionally Suemasu or Bousack, as applied to claim 14 above, further in view of Dahlberg OR Swift Glass.
Regarding claim 15-16, the silica content of a glass substrate is not explicitly stated.
Dahlberg teaches forming shaped through holes in a glass substrate for packaging devices [0003 & 0030] to be filled by electroplating copper [0004], wherein the substrate comprises greater than 85 mol% silica content and up to greater than 99.9 mol% silica with disclosures of ~100 mol fused silica substrates [0008, 0031], wherein the high silica content provides a beneficial coefficient of thermal expansion and is beneficial for high frequency applications [0003, 0033-0034].
OR
Swift Glass teaches a glass quartz is useful for semiconductor/wafer fabrication with superior optical and thermal properties (low thermal expansion and/or thermal shock resistance) wherein Corning 7980, GE124, and TSC-3 are ~100 wt% silica (~100 mol%), wherein any impurities are unlikely to reduce the silica content to below 90 mol% and Vycor is 96% silica, wherein if it is a wt%, based on the level boron oxide and aluminum oxide present (see attached), comprises a 94.4 mol% silica content.
It would have been obvious to one of ordinary skill in the art at the time of invention to use a fused silica comprising a silica content within the claimed range for the glass substrate comprising (hourglass) shaped through vias. One of ordinary skill in the art would have been motivated to use a substrate for interposer/packaging devices necessitating a beneficial CTE and/or for use in high frequency application [Dalhberg, 0033-0034] or semiconductor/wiring applications necessitating low thermal expansion or high thermal shock resistance [Swift Glass].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 22nd, 2021